United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 6, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-20119
                         Summary Calendar



RICHARD WAYNE JENNINGS

                     Plaintiff - Appellant

     v.

KENT DICKERSON, DENISE BOX, SYLVIA PIASTA, RICHARD C THALER,
RUSSELL TIPPEN, SHERI TALLEY, BRAD CASAL, all in their
individual and Official Capacities

                     Defendants - Appellees

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-02-CV-395
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and WIENER, Circuit
Judges.

PER CURIAM:*

     Richard Wayne Jennings, Texas prisoner # 820776, appeals the

district court’s dismissal of his case brought under 42 U.S.C.

§ 1983.   The district court dismissed Jennings’ case under 28

U.S.C. § 1915(e)(2)(B) after determining that Jennings failed to

state a claim on which relief could be granted and that his

allegations lacked an arguable basis in law.   A dismissal of a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-20119
                                  -2-

complaint under 28 U.S.C. § 1915(e)(2)(B) for failure to state a

claim upon which relief may be granted is reviewed de novo,

applying the same standard used to review a dismissal under FED.

R. CIV. P. 12(b)(6).   Newsome v. E.E.O.C., 301 F.3d 227, 231 (5th

Cir. 2002), cert. denied, 123 S. Ct. 660 (2002).

     Jennings argues that the district court erred when it

granted summary judgment for the defendants.     This

characterization is erroneous; the district court did not dismiss

Jennings’ case under FED. R. CIV. P. 56.    Jennings’ argument that

the court erred when it did not consider the evidence in the

light most favorable to him was not briefed and is therefore

abandoned.    See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).

     Jennings also argues that the district court erred when it

determined that he failed to show that the defendants were

deliberately indifferent to his serious medical needs.     A prison

official acts with deliberate indifference if he knows that an

inmate faces a substantial risk of serious harm and the official

disregards that risk by failing to take reasonable measures to

abate it.    Farmer v. Brennan, 511 U.S. 825, 837, 847 (1994);

Reeves v. Collins, 27 F.3d 174, 176 (5th Cir. 1994) (applying

Farmer to medical claims).

     Jennings did not show that the defendants both knew of and

disregarded an excessive risk to his health and safety.

Moreover, Jennings’ allegations do not show that the defendants
                           No. 03-20119
                                -3-

were personally involved in delaying Jennings’ requests for

treatment.   Accordingly, the judgment of the district court is

AFFIRMED.